 



Exhibit 10.31
Line of Credit Promissory Note

$1,250,000.00 Date:   As of August 10, 2005

     1. FOR VALUE RECEIVED the undersigned (“Borrower”) unconditionally promises
to pay to the order of BERJAYA GROUP (CAYMAN) LIMITED, a Cayman Islands
corporation (“Lender”), without setoff and in immediately available funds, the
principal amount of ONE MILLION TWO HUNDRED FIFTY THOUSAND and NO/100 U.S.
Dollars (U.S. $1,250,000.00) or, if less, the total unpaid principal amount
advanced by Lender from time to time to or for the benefit of or at the request
of Borrower, together with interest thereon according to the terms and
conditions as set forth in that certain Loan Agreement of even date herewith
between Lender and Borrower, together with all amendments, modifications and
extensions thereof (the “Loan Agreement”). This Note is subject to the terms and
conditions of the Loan Agreement; provided, however, that the Loan Agreement is
expressly NOT incorporated herein pursuant to Section 201.08(6), Florida
Statutes and Rules 12B-4.052(6)(b) and (12)(h) , Florida Administrative Code.
     2. Upon default under this Note or the Loan Agreement, Lender shall have
the right to pursue all rights and remedies available to Lender at law or in
equity including, but not limited to, those set forth in this Note, the Loan
Agreement and each security agreement executed by the Borrower in connection
therewith.
     3. Borrower agrees to promptly pay, indemnify and hold harmless Lender from
all state and federal taxes of any kind and other liabilities with respect to or
resulting from the execution or delivery of this Note or advances made pursuant
to this Note and/or the Loan Agreement.
     4. This Note shall be governed by, and construed under, the laws of the
State of Florida.
     5. Notwithstanding any other provision contained in this Note, Lender does
not intend to charge and Borrower shall not be required to pay any amount of
interest or other fees or charges that is in excess of the maximum permitted by
applicable law. Any payment in excess of such maximum shall be refunded to
Borrower or credited against principal, at the option of Lender. It is the
express intent hereof that Borrower not pay and Lender not receive, directly or
indirectly, interest in excess of that which may be lawfully paid under
applicable law including the usury laws in force in the State of Florida.

            ROADHOUSE GRILL, INC.
      By:   /s/ Michael C. Brant         Name:   Michael C. Brant       
Title:   Executive Vice President and Chief
Financial Officer     

